Citation Nr: 0610409	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-16 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 60 percent for chronic, 
generalized folliculitis, with residual scarring and tinea 
cruris.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976 and from August 1976 to August 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  That decision denied the veteran's claim for a 
rating higher than 30 percent for his skin disorder.  A more 
recent RO decision, in April 2004, increased the rating for 
this disability to 60 percent - retroactively effective from 
the date of receipt of his claim for a higher rating.  He 
since has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The medical evidence shows the veteran has folliculitis 
involving 80 percent of his body surface area.  He also has 
tinea cruris involving 7-10 percent of his body surface area.  
His primary symptom is pruritus (itching).  

2.  There is no evidence of significant disfigurement of the 
head, face, or neck or any indication of systemic 
manifestations or constant or near-constant systemic therapy 
or other treatment.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 60 percent 
for chronic, generalized folliculitis, with residual scarring 
and tinea cruris.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.10, and 4.118, Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
May 2003 RO letter to the veteran notified him of the 
provisions of the VCAA and advised him of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  Also, the 
Board notes that records of VA treatment through March 2004 
have been obtained, and the veteran has been afforded a VA 
compensation examination to assess the severity of the 
condition at issue.  See, e.g., Ardison v. Brown, 6 Vet. App. 
405, 408 (1995).  He has not identified any additional 
evidence not already of record that is obtainable.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the 
Board finds that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  Here, as mentioned, the RO sent the veteran VCAA 
notice in May 2003, so before initially adjudicating his 
claim for a higher rating in July 2003.  Moreover, his claim 
since has been readjudicated on two additional occasions 
following the submission of additional evidence, most 
recently in April 2004, at which time the RO increased the 
previous 30 percent rating to 60 percent retroactively 
effective from the date of receipt of his claim for a higher 
rating.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
at this juncture.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection.  But even so, as 
mentioned, he was provided notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating.  And although he was not provided notice of 
the type of evidence necessary to establish an effective date 
if this benefit is granted, this is nonprejudicial and, 
therefore, does not preclude the Board from proceeding with 
the issuance of a final decision at this juncture.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against the veteran's claim for a rating 
higher than 60 percent for his skin disability, so any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in his 
favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations that are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

VA's rating schedule does not contain specific criteria for 
rating folliculitis.  However, the regulations provide that, 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).  

Diagnostic Code 7806 provides criteria for evaluating 
dermatitis or eczema; these skin disorders are similar to the 
veteran's folliculitis and have similar manifestations.  They 
can also affect multiple areas of the body, as is the case 
with his folliculitis.  

Under Code 7806, for more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, a 60 percent rating is to be 
assigned.

The Board also notes that tinea cruris is to be evaluated as 
either scars, under Codes 7800-7805, or as dermatitis or 
eczema, under Code 7806.  In this case, the veteran has not 
reported any current complaints referable to tinea cruris, 
either to the RO or to VA clinic examiners.  A VA 
compensation examiner in May 2003 noted mild tinea cruris 
that had spread to the perianal area and involved 7-
10 percent of the veteran's body surface area.  Involvement 
of such a limited area, even with manifestations including 
pruritus, does not warrant a rating greater than 20 percent 
under any of the applicable diagnostic codes.  He already has 
a rating much higher than that.

The May 2003 VA examiner noted the presence of folliculitis 
lesions, with residual pigmentation, especially over both of 
the veteran's upper arms, covering 80 percent of his body 
surface area.  The examiner indicated the veteran's primary 
symptom was pruritus (i.e., itching).  The examiner also 
stated the lesions on the veteran's arms caused some 
disfigurement, but not to the degree to be discernable on 
photographs.  

The VA clinic records note complaints relative to the 
veteran's service-connected skin disability on only four 
occasions between August 2001 and May 2003, and his 
complaints were primarily of itching all over his body.  A 
physician assistant noted in November 2002 that there were 
scattered hypopigmented areas on the veteran's trunk and 
back; tinea versicolor was diagnosed.  The records indicate 
that topical creams, including a steroid cream, were 
prescribed for the lesions.  

There is no evidence the veteran's service-connected skin 
disability has ever required systemic medication for 
treatment.  Nevertheless, involvement of 80 percent of his 
body surface area with his rash clearly warrants a 60 percent 
rating for the disability under Code 7806.  But he already 
has this rating as a result of the RO's April 2004 decision.  
And the increase was made retroactive to May 2, 2003, the 
date of receipt of his claim for a higher rating.

The rating schedule - inclusive of Diagnostic Code 7806, 
does not provide for a rating greater than 60 percent, except 
for severe disfigurement or other manifestations on the head, 
face, or neck; or for exfoliative dermatitis, 
with generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and constant or near-constant systemic 
therapy or other treatment.  There is no evidence in the 
medical records, however, that any of these requirements, 
other than the generalized involvement, are present in this 
case.  Accordingly, a schedular rating greater than the 
current 60 percent evaluation is not warranted.  

Nevertheless, in exceptional cases where evaluations provided 
by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b)(1).  See, too, Bagwell v. Brown, 9 Vet. App. 337 
(1996) (indicating that VA must also consider possible 
entitlement to an extra-schedular rating when the veteran has 
the maximum possible schedular rating and, nonetheless, 
contends his disability is more severe).



Here, however, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no indication he has ever been 
hospitalized for treatment of his folliculitis since 
separating from the military.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his now 60-percent 
rating.  He has submitted no evidence of excessive time off 
from work due to this disability or of concessions made by 
his employer because of it.  There simply is no evidence of 
any unusual or exceptional circumstances that would take his 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96 (Aug. 16, 
1996).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases stated, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  So the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3 are not applicable.


ORDER

The claim for a rating higher than 60 percent for chronic, 
generalized folliculitis, with residual scarring and tinea 
cruris, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


